Upon Motion of the Counsel for the Defendant made unto this Court, The Complainants Counsel consenting thereto; It is Ordered, That Thomas Lamboll Esq. be appointed Auditor in the room of Benjamin Godin Esq. deceased to Examine Settle and Adjust the Accounts of the Estate of Levi Guich-ard deceased pursuant to the former Order of this Court in this Cause made, And that the three Surviving Auditors in the said Order named together with the said Thomas Lamboll or any three of them do Audit the said Accounts and make due Return of their proceedings therein into this Court on or before the time appointed by Law for solemn Hearings in the Month of August next ensuing; And it is also Ordered in case the said Auditors should be equally divided in their Opionion, That they have power to chuse an Umpire, who is hereby Authorized to Settle and Adjust the said Accounts, and make his Report of the State thereof by the time above mentioned for Solemn Hearings in this Court.
Alexr Stewart Deputy Register in Chancery